Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8 and 12-16 are currently under examination, wherein claim 8 has been amended and claims 15 and 16 have been newly added in applicant’s amendment filed on July 4, 2022. Original claim 10 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 8, 10 and 12-14 under 35 U.S.C. 103 as stated in the Office action dated April 5, 2022 have been withdrawn in light of  applicant’s amendment filed on July 4, 2022. A New ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “one more” in line 1 of claim 16 renders claim 16 indefinite because it would not be clear to one of ordinary skill in the art what technical features to which it refers. In this Office action, the phrase is treated as “one or more elements”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2005-068548 A) in view of Yoo et al. (US Pub. 2021/0147955 A1).
	With respect to claims 8 and 12-14, JP (‘548 A) discloses a method of manufacturing a steel sheet comprising reheating a slab comprising by mass 0.01-0.30% C, 2% or less Si, 0.01-3.00% Mn, 0.1% or less P, 0.05% or less S, 0.0002-0.1000% B, 0.001-3.000% Nb, V, Cr, Ti and Mo in total (e.g. 1% Cr and Ti respectively) and a balance of Fe and inevitable impurities to 1100-1300oC; hot rolling the heated slab at a finishing temperature of Ar3 or higher (e.g. 880oC) to form a steel sheet; winding (i.e. coiling as claimed) the steel sheet at 25-700oC to form fine precipitates including nitrides or carbides of Nb, V, Cr, Ti and Mo and trap hydrogen wherein the fine precipitates have an average diameter of 0.001-5.000 µm (e.g. 0.001-0.050 µm, Table 2-1) with the ratio of the standard deviation σ to the average diameter d of less than 1 (e.g. 0.1) and an area density of 100-1x1013 precipitates/mm2 (i.e. 10-4-107 precipitates/µm2); uncoiling the steel sheet and then cold rolling the steel sheet; and annealing the cold rolled steel sheet at a temperature range of 600-950oC wherein the steel sheet has a tensile strength of 980 MPa or more, a good bendability and an excellent hydrogen embrittlement resistance (abstract, paragraphs [0009]-[0012], [0015], [0017], [0018], [0040]-[0044], [0049], [0055], [0058], [0059] and [0067]). The ranges of the element contents, the slab heating, hot rolling and hot rolling temperatures, the average diameter, the average diameter distribution and the area density disclosed by JP (‘548 A) would overlap the claimed ranges respectively (e.g. for fine precipitates having an average diameter of 0.004 µm and a σ of 0.0004 µm disclosed by JP (‘548 A) would have about 68% of the fine precipitates having a diameter in the range of 0.0036-0.0044 µm which would overlap the distribution as claimed in claim 12). The range of the mean distance between the fine precipitates of JP (‘548 A) would overlap the range as claimed in claim 13 because of the overlaps as discussed above. The highest coiling temperature disclosed by JP (‘548 A) is about the same as the claimed lowest coiling temperature and the highest C content disclosed by JP (‘548 A) is close to the claimed lowest C content. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the disclosed ranges of JP (‘548 A) with an expectation of success because JP (‘548 A) discloses the same utility over the entire disclosed ranges. JP (‘548 A) does not specify the tensile strength, the bendability and the amount of activated hydrogen of the steel sheet after hot stamping as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and JP (‘548 A)’s steel sheets are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same tensile strength, the same bendability and the same amount of activated hydrogen as claimed would be expected with the claimed and JP (‘548 A)’s steel sheets. JP (‘548 A) does not specify the plating step as claimed. Yoo et al. (955 A1) discloses forming an Al-Si plating layer by immersing an annealed steel sheet in a plating bath containing molten Al and Si at a temperature of 650-660oC and cooling the steel sheet on which the plating layer is formed (Abstract, paragraphs [0072] and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plating layer on the annealed steel sheet of JP (‘548 A) as disclosed by Yoo et al. (955 A1) in order to improve mechanical properties of the steel sheet as disclosed by Yoo et al. (955 A1) (paragraph [0024], 
Response to Arguments
5.	The applicant’s arguments filed on July 4, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘548 A) does not disclosed the plating step as claimed in claim 8 as amended. In response, see the new ground of rejection above.
Second, the applicant argues that JP (‘548 A) does not disclose the claimed C content range and size of the precipitates. In response, see the grounds of rejection of the claimed C content range and precipitate size range above. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. The examiner notes that it is stated clearly in the MPEP 2144.05 I that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” In the instant case, the highest C content disclosed by JP (‘548 A) is close enough to the amended lowest C content that one ordinary skilled in the art would have expected the same results. Furthermore, JP (‘548 A) does not specify that the C content cannot be greater than 0.3% (e.g. 0.32% as claimed ) at all (paragraph  [0022]). It is very improper to attribute the deteriorated results from the U and V samples as listed in Tables 1 and 2-4 of JP (‘548 A) to the C contents of the samples only because the compositions of the samples are totally different from those of the samples A-T.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/15/2022